Citation Nr: 0834518	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  03-22 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.  

3.  Entitlement to service connection for a right arm injury.

4.  Entitlement to service connection for residuals of 
injuries to both shoulders.  


REPRESENTATION

Appellant represented by:	Barbara Cook, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1969 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  

A hearing was held before the undersigned Veterans Law Judge 
in July 2004.  In March 2005, the Board issued a decision 
which denied the issues listed above.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a memorandum 
decision of March 2007, the Court vacated the Board's 
decision and remanded the case to the Board for further 
action.

The appeal was remanded by the Board in December 2007.  The 
requested actions have since been completed, and the case is 
now ready for appellate review.  


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran did not sustain injuries to the neck, back, right arm 
or shoulders during service, and that any current 
disabilities were not present until many years after service 
and are unrelated to service.  



CONCLUSION OF LAW

Disabilities of the neck, back, right arm, and both shoulders 
were not incurred or aggravated by active military service, 
and any current arthritis may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to provide notification to a claimant 
regarding establishing entitlement to benefits, and a duty to 
assist with the development of evidence.  Initially, the 
Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in December 
2002 and May 2003 provided the veteran with an explanation of 
the type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The veteran's initial duty-to-assist letter was not 
provided before the adjudication of his claim.  However, 
after the issuance of the VCAA letters the claim was 
readjudicated in July 2003.  Therefore, the timing of the 
letters did not result in any prejudice.  Moreover, the Board 
notes that the veteran is represented by an attorney who 
would be aware of the evidence needed to substantiate a 
claim, as well as the division of responsibility with respect 
to obtaining evidence.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post-service treatment 
records have also been obtained.  The veteran has had a 
hearing and a VA examination.  The Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology. See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).

The record reflects that the veteran was involved in an 
automobile accident on December 11, 1969.  A police report 
noted that the veteran had sustained a broken jaw as well as 
unspecified contusions and lacerations.  The veteran claims 
that he was hospitalized for a period of three months 
following the accident.  However, the actually service 
hospitalization records reflect a much shorter period.  A 
service medical record dated December 12, 1969, reflects that 
the veteran was admitted via ambulance with a diagnosis of 
fractured mandible.  It was noted that he had been in an auto 
accident the last night and had a laceration on his chin that 
was sutured.  It was noted that he was referred to a dental 
clinic.  His jaw was wired.  

An entry dated December 13 noted that he was given Demoral 
for pain and slept most of the evening.  An entry dated 
December 14 noted that his jaw was less swollen and he had no 
complaint.  An entry dated December 15 noted that was seen by 
a colonel, and his convalescence leave form was turned in.  
On December 16, he went to the dental clinic where the wires 
were adjusted.  He was provided Demoral.  He later returned 
from the dental clinic and had no complaint.  On December 17, 
a drain was placed in a hematoma on the chin.  Later on 
December 17, it was noted that there was a small amount of 
drainage noted from the chin.  No complaints were offered.  
On December 18, the drain was removed by a doctor.  On 
December 19, the veteran went on convalescence leave from the 
hospital.  

On January 5, 1970, the veteran returned from convalescence 
leave.  Sutures were removed.  A note dated January 6 
reflects that the veteran was using a water pik.  On January 
7, he was noted to be quite with no complaints.  On January 
8, he reportedly had a good day.  On January 10 and 11, it 
was noted that he was up and about.  On January 13 a physical 
was done.  A history apparently taken on the same date noted 
complaints of pain in the jaw and left elbow.  In noting his 
past history, regarding injuries it was stated that he had 
none other than his present fractured mandible.  On 
examination, his head and neck were described as ok.  His 
back and extremities were also described as grossly within 
normal limits.  The only impression was jaw fracture post 
reconstruction.  

The results were not provided in the progress note.  On 
January 14, it was noted that the veteran had a quiet day.  
On January 15, he had no complaints.  On January 16, he 
returned from a pass.  On January 17, [illegible] was removed 
by a doctor.  On January 18, the veteran reportedly had a 
comfortable day.  On January 19, the veteran had a quiet day.  
On January 20, the veteran returned from a pass.  On January 
21, he was again on a pass.  On January 22, he went to PT.  A 
PT consultation sheet notes that this involved jaw exercises.  
On January 24, he was on a pass.  On January 26, he was 
discharged to duty.    

The hospital discharge summary reflects that the chief 
complaint had been laceration of right submaxillary area.  He 
reportedly sustained bilateral fracture of the mandible in an 
auto accident December 12, 1969.  Physical examination was 
within normal limits.  The course in the hospital was 
summarized in detail, with all information pertaining only to 
the mandible fracture.  The final diagnosis was fracture, 
mandible, bilateral, right body, left subcondylar, compounded 
intra and extra-orally.  

The Board notes that the discharge summary includes a 
mistaken notation indicating that "The patient was released 
on convalescent leave on 5 January 70.  He returned from 17 
day convalescent leave.  on 7 January the occlusion was 
checked and found to be good."  Clearly, it would not be 
possible for the veteran to leave for 17 days on January 5, 
yet still be a patient in the hospital on January 7.  
Moreover, this timeline is contradicted by multiple progress 
notes which indicate that the leave actually began on 
December 19, and ended on January 5.  The Board believes that 
the error in the hospital summary was most likely caused by 
mistaken placement of punctuation marks, and that the time 
line should have actually read as follows:  "The patient was 
placed on convalescence leave.  On 5 January 70 he returned 
from 17 day convalesce leave.  On 7 January the occlusion was 
checked and found to be good."  

The claims file also contains a copy of a service medical 
examination provided in connection with the veteran's release 
from active duty.  That examination was conducted on January 
29, 1970, approximately six weeks following the accident.  
Abnormal clinical findings on that examination were 
specifically limited to the fractured jaw.  The veteran 
reported a history of the automobile accident at that time.  
However, his reported treatment was also limited to only a 
"broken jaw".  Service medical records are silent as to 
complaints, treatment or diagnoses relating to the currently 
claimed disorders.  In fact, the physical examination of the 
relevant body systems was described as clinically normal on 
the examination report.  A February 1970, dental clinical 
record makes no mention of any pathology apart from the 
fractured mandible and that the veteran was discharged to 
limited duty approximately five weeks after the dental 
surgery.  The fractured mandible site was reported as being 
clinically healed.

Post service outpatient treatment records from August 1970 
disclose that the veteran reported complaints limited to the 
right knee and leg and that the knee "was starting to bother 
him".  The car accident from the prior December was also 
noted.  The veteran also first reported a "little bit of back 
pain" at that time.  No significant knee pathology was 
appreciated on physical examination, and an ace wrap was 
dispensed along with wintergreen for the knee and back.

A subsequent entry in August 1970 noted right leg and hip 
pain and that the hip had started "snapping".  A chiropractor 
reported in June 1971 that the veteran was being treated for 
pinched nerves, disabling his right arm, a sacro-iliac slip 
along with scoliosis of the lumbar spine, and that correction 
of the cervical area was being attempted.

Several VA examinations were afforded in January 2000.  The 
veteran, then age 53, was diagnosed, in pertinent part, with 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, calcific tendinitis, right shoulder and 
degenerative joint disease of the right shoulder.  Right arm 
pathology was neither objectively identified nor diagnosed.

A medical opinion dated in July 2002 from Terry Swezey, M.D., 
notes that the veteran reported a history of hospitalization 
for three months in service for a fractured jaw and an 
injured left shoulder, left neck, and lower back.  The 
physician offered an opinion to the effect that the veteran 
had persistent soft tissue injury plus bony abnormalities of 
the left shoulder and neck consistent with traumatic 
arthritis in all likelihood due to his auto accident in 1969.  

The veteran has presented an opinion dated in November 2007 
from David C. Randolph, M.D.  The opinion reflects that the 
doctor reviewed medical records which had been submitted.  
After reviewing the history, he stated that it is his opinion 
based upon the information presently available that the 
veteran was involved in a motor vehicle accident in 1969 when 
he was on active military service.  After reviewing record, 
the examiner concluded that the totality of the information 
indicated that the veteran's motor vehicle accident was a 
high speed collision.  He further noted that the veteran had 
been an unrestrained driver.  The doctor stated that there 
was a significant likelihood that additional injuries were 
present following the motor vehicle accident and even 
possibly evaluated and treated while on active service.  He 
stated that it was not difficult to imagine that the event in 
question could easily have resulted in a cervical spine 
injury.  He opined that because the forces involved in 
producing a compound fracture of the mandible are 
substantive, it would be surprising that a cervical spine 
injury did not occur.  

Dr. Randolph further stated that there was isolated 
documentation in August of 1970 regarding back complaints 
unfortunately again not documented with physical examination 
information.  Shoulder complaints reportedly did not appear 
until significantly after the fact.  Dr. Randolph further 
stated that it is to be noted, however, that from a medical 
perspective shoulder complaints described are reflections of 
radicular processes.  Dr. Randolph concluded that it was his 
opinion that it was most reasonable that the veteran did 
sustain an injury to his cervical spine as a consequence of 
the event.  The nature of that injury was not entirely clear, 
but would be considered an expected consequence of the 
instant event.  Dr. Randolph stated that problems with 
respect to the veteran's back were more problematic in terms 
of their association with the instant event.  There was 
simply inadequate documentation to discuss or related back 
problems to the instant event.  Dr. Randolph further stated 
that it was more likely that the veteran's shoulder 
complaints were not due to tendonitis and degenerative joint 
disease but rather due to radicular compromise.  He 
summarized his position by stating that it is his opinion 
that the veteran's neck complaints and right upper extremity 
and shoulder complaints are attributable to the accident 
based on these factors.  

The veteran was afforded a VA spine examination in March 
2008.  The examiner reviewed the claims file and noted that 
the veteran had been in a motor vehicle accident in 1969.  
Regarding the veteran's shoulders, the veteran stated that he 
sustained injuries in the MVA, though they were not 
dislocated or fractured.  He complained of pain mainly in the 
left shoulder constantly even at rest since 10 years ago.  
The right shoulder reportedly hurt on and off.  The course 
since onset reportedly had been progressively worse.  On 
examination of the right shoulder, there was crepitus.  The 
other had no objective sign.   Regarding the claimed neck 
injury, the examiner noted that the veteran reported having a 
headache which occurred every day since the motor vehicle 
injury.  The veteran also reported a residual back injury 
with date of onset in 1969, and a course becoming 
progressively worse since then.  Following examination, the 
diagnoses were cervical spondylosis, calcific density left 
shoulder and degenerative disc and joint disease of the 
lumbar spine.  

Significantly, the VA examiner concluded that the disorders 
were less likely as not (less than 50/50 probability) caused 
by or as result of motor vehicle accident during service.  In 
explaining the rationale for the opinion, the VA examiner 
stated that: 
In my opinion, the above claimed medical conditions are less 
likely due to the MVA because:  
1.  Review of systems in the medical history and physical 
examination on admission to the hospital were negative for 
complaints of neck pain.  Records show that he was conscious 
and was not under the influence of alcohol during or after 
the accident.
2.  He was given convalescence leave from the hospital after 
7 days, which means his injuries are not that extensive to 
have caused neck, lower back and shoulder pain that would 
last for 30+ years.
3.  The separation medical history on 29 Jan 1970 where the 
patient himself fills out and signs, is negative for neck 
complaints and physical exam is normal.  He signed another 
form in April 4 1970 where it says no changes had developed 
since the last physical exam Jan 29, 1970.  
4.  He was not discharged on medicine per the hospital 
discharge summary dated 26 Jan 1970.  Therefore, he was not 
drugged to mask his pain, if he ever had one, so there was no 
impediment for complete medical exam.  I say this exam is 
bona fide.  He was still in svc Jan 29 197[0] till April 
1970.  He could have still gone to the medical clinic if he 
had any complaints.  He was seen in the dental clinic in Feb 
1970.  
5.  After discharge from the service in April 1970, he 
appeared for the first time in Aug 12 1970 at medical clinic 
at Fort Bragg, NC with complaint of knee, hip and "a little 
bit of back pain," but no neck pain complaints.  He returned 
for follow up Aug 19, 1970 with same complaint of rt leg and 
hip pain, but no back or neck or right shoulder or arm 
complaint.  
6.  The chiropractor note on 6/11/71 describing "pinched 
nerve at the 5th, 6th, and 7th vertebrae, disabling the right 
arm" which Dr. Randolph speculates as symptoms of cervical 
radiculitis or brachial plexopathy due to possible cervical 
injury from the head on collision causing fractured mandible, 
is unlikely, because it is way too late to have appeared 1 1/2 
years, after the accident and without symptoms in the 
interim, no complaints in August 1970.
7.  Another army physical exam on Jan 9 1973, 3 years after 
the accident is normal.  There is no objective sign of 
residual neck, back, shoulder/arm injury.  On physical exam 
in 1973, he was medically fit to be retrained in the army 
reserves although was recommended for administrative 
discharge due to unsuitability or unfitness.  
Administratively unfit does not mean medically unfit.  The 
dental surgeon wrote in August 1970 that he should not engage 
in parachute jumping or contact sports for the next 6 months.  
8.  It would be unusual to have 3 normal exams by 3 different 
doctors at 3 different times, 1970-1973 to have missed any 
abnormal findings.  And, the patient did not mention any 
complaint similar to the complaint he gave the chiropractor 
in 1971.  
8.  In Aug 1999, he first filed a claim for head injury to 
the jaw, face, nose, back, and right arm as residuals of the 
auto accident on active duty.  But, the chiropractor's note 
in 1977, 20+ years after the accident, is silent for neck or 
shoulder pain.  He only complained of back pain.  He did not 
specify the date of onset of the back pain.
9.  After he filed the claim, he saw a neurologist, Dr. Weiss 
in September 2001 with new complaints tailored to the 
accident.  His impression is neck pain, thoracic pain and low 
back pain with radiculopathy rule out herniated nucleus 
pulposus.  These are not confirmed however, by imaging or 
nerve conduction study.

In response, the veteran and his attorney subsequently 
submitted an addendum medical opinion from David C. Randolph, 
M.D., M.P.H., dated in June 2008.  The physician extensively 
reviewed the evidence, and stated that significant blunt 
trauma to the face can easily be transmitted to the neck 
resulting in significant aberrations with respect to cervical 
architecture.  He further stated that it was not uncommon for 
major sources of pain to mask lesser sources.  He stated that 
the nature of the original trauma could very easily explain 
the veteran's neck complaints.  

After reviewing all of the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the claims.  In reaching this conclusion, the Board has 
considered the December 1970 police report, which 
specifically identified the veteran's jaw as being injured 
and does not refer to any injury to another body part.  In 
addition, the extensive service hospitalization records are 
not only negative for complaints pertaining to the claimed 
disabilities, but even show that the veteran did not have 
complaints.  In addition, the clinical record prepared 
approximately six weeks after the accident, shows that the 
veteran did not sustain injuries during active service to the 
neck, back, right arm and/or both shoulders.  See medical 
examination report of January 1970.  Furthermore, the veteran 
then reported that the totality of his treatment associated 
with the accident was limited to his "broken jaw" in the 
report of medical history adjunct to that examination.  The 
Board also notes that medical records dated after his active 
duty service demonstrating pertinent complaints are at best 
sparse and inadequate to raise a reasonable doubt vis-à-vis 
the evidence as documented and considered above.  Likewise, 
post service records do not show continuity of 
symptomatology.  For example, although an August 1970 
outpatient treatment report recorded knee and a "little bit 
of back pain" along with a history of the accident, it is but 
a single record.  Moreover, that report suggests onset of 
complaints post active service (and even so without any then 
clinically identified pathology).  That record simply does 
not support that the veteran sustained chronic residuals of 
the back, much less a chronic injury to the cervical spine, 
shoulders or arm.  There is no evidence on file that would 
establish or imply the existence of any form of arthritis 
until many years after his separation from service.  
Therefore, the above-cited legal presumption would not apply.

More favorable evidence supporting that the claimed disorders 
are related to the auto accident in 1969 has also been 
considered, but such evidence derives from the veteran alone, 
either from his direct statements or from medical providers 
who have formulated opinions based at least in part upon 
history provided by the veteran.  See e.g. July 25, 2002 
medical report from Dr. T.L. Swezey, and opinions from Dr. 
Randolph.  The Board has found that the history given by the 
veteran of having sustained injuries to the cervical spine, 
shoulders, right arm and back is not credible as it is 
outweighed by the contemporaneous medical records which show 
that he had no such complaints at that time.  Testimony and 
argument must be weighed against other evidence of record.  
In this case, record evidence from in service must be 
accorded the greater weight inasmuch as such was generated in 
time near to the accident, and is more probative than 
testimony or arguments generated from memory many years 
thereafter.  Contemporaneous objective treatment records have 
greater probative value than testimony presented many years 
later in support of a claim for monetary benefits.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  As the Board has rejected the 
history provided by the veteran, the medical opinions which 
depend on that history cannot provide support for the claim.  
A medical opinion relating a current condition to an event or 
injury in military service is not an adequate basis for 
granting service connection if the occurrence of an injury 
during military service is not supported by available 
evidence.  An opinion based on an innacurate history has 
essentially no probative value.  See Kightly v. Brown, 6 
Vet.App. 200 (1994).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for residuals of injury to the neck, 
back, right arm and both shoulders.  The veteran did not 
sustain injuries to the neck, back, right arm or shoulders 
during service, and that his current disabilities were not 
present until many years after service and are unrelated to 
service.  A neck, back, right arm, shoulder injury disorder 
was not incurred or aggravated by active military service, 
and any current arthritis may not be presumed to have been so 
incurred.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application. 38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").





ORDER

Entitlement to service connection for a neck injury is 
denied.

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for a right arm injury is 
denied.

Entitlement to service connection for residuals of injury to 
both shoulders is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


